 

    Exhibit 10.3

 
EXACTUS, INC.
 
12% PROMISSORY NOTE
 
 Principal Amount: $[ ]
 
 Purchase Price: $[ ] 
 Original Issuance Date: [ ]

 
 
FOR VALUE RECEIVED Exactus, Inc., a Nevada corporation (the “Company”), promises
to pay to [ ] (“Holder”), the principal amount of [ ] together with all accrued
but unpaid interest, or such lesser amount as shall equal the then outstanding
principal amount hereof together with all accrued but unpaid interest thereon,
payable on [ ] (the “Maturity Date”).
 
The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder, by the
acceptance of this Note, agrees:
 
1. Interest.
 
(a) Interest shall accrue on the unpaid principal balance of this Note at the
rate of twelve (12%) percent per annum. Interest shall be calculated from and
include the date hereof and shall be calculated on an actual/360-day basis. All
accrued but unpaid interest shall be due and payable on the Maturity Date.
 
(b)           Notwithstanding anything to the contrary contained herein, in no
event shall this or any other provision herein permit the collection of any
interest which would be usurious under applicable law. If under any
circumstances, whether by reason of advancement or acceleration of the maturity
of the unpaid principal balance hereof or otherwise, the aggregate amounts paid
under this Note shall include amounts which by law are deemed interest and which
would exceed the maximum rate permitted by law, the Company stipulates that
payment and collection of such excess amounts shall have been and will be deemed
to have been the result of a mistake on the part of both Holder and the Company
or the holder of this Note, and the party receiving such excess payments shall
promptly credit such excess (only to the extent such payments are in excess of
the maximum rate) against the unpaid principal balance hereof and any portion of
such excess payments not capable of being so credited shall be refunded to the
Company.
 
2. Event of Default.
 
(a) For purposes of this Note, an “Event of Default” means:
 
(i) the Company shall default in any payment of principal and/or accrued
interest on this Note when due; or
 
(ii) the Company shall fail to materially perform any covenant, term, provision,
condition, agreement or obligation of the Company under this Note (other than
for non-payment) and such failure shall continue uncured for a period of ten
(10) business days after notice from the Holder of such failure; or
 
(iii) the Company shall (a) become insolvent; (b) admit in writing its inability
to pay its debts generally as they mature; (c) make an assignment for the
benefit of creditors or commence proceedings for its dissolution; or (d) apply
for or consent to the appointment of a trustee, liquidator, receiver or similar
official for it or for a substantial part of its property or business; or
 
(iv) a trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within thirty (30) days after such appointment; or
 
(v) any governmental agency or any court of competent jurisdiction at the
insistence of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company and
shall not be dismissed within thirty (30) days thereafter; or
 
 
-1-

 
 
 
(vi) bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings, or relief under any bankruptcy law or any law for the relief of
debt shall be instituted by or against the Company and, if instituted against
the Company shall not be dismissed within thirty (30) days after such
institution, or the Company shall by any action or answer approve of, consent
to, or acquiesce in any such proceedings or admit to any material allegations
of, or default in answering a petition filed in any such proceeding; or
 
(vii) the Company shall fail to pay when due or otherwise be in material default
of any of its indebtedness that gives the holder thereof the right to accelerate
such indebtedness.
 
(b) Upon the occurrence of an Event of Default, the entire unpaid and
outstanding indebtedness due under this Note shall be immediately due and
payable without notice.
 
(c) Upon the occurrence of an Event of Default, this Note shall bear interest at
the rate of eighteen (18%) percent per annum from the date of the Event of
Default.
 
(d) As soon as possible and in any event within 2 days after the Company becomes
aware that an Event of Default has occurred, the Company shall notify the Holder
in writing of the nature, extent and time of and the facts surrounding such
Event of Default, and the action, if any, that the Company proposes to take with
respect to such Event of Default.
 
2.           Prepayment and Acceleration.
 
(a) The Company may prepay this Note at any time, in whole or in part, without
penalty or premium.
 
(b) Upon the occurrence of any of the following events the Maturity Date of this
Note shall accelerate and thereafter this Note shall be immediately due and
payable:
 
(i) The Company (or any of its subsidiaries) shall obtain proceeds from the sale
of hemp or hemp-derived products of a minimum aggregate amount of $100,000; or
 
(ii) The Company shall close on the sale of any equity or equity-linked
securities in the minimum amount of $50,000 net proceeds to the Company.
 
3.           Miscellaneous.
 
(a) Loss, Theft, Destruction or Mutilation of Note. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note and delivery of an indemnity agreement reasonably
satisfactory in form and substance to the Company and, in the case of
mutilation, on surrender and cancellation of this Note (or what remains
thereof), the Company shall execute and deliver, in lieu of this Note, a new
note executed in the same manner as this Note, in the same principal amount as
the unpaid principal amount of this Note and dated the date of this Note.
 
(b) Payment. All payments under this Note shall be made in lawful tender of the
United States no later than 5:30 pm, Eastern Standard Time, on the date on which
such payment is due, by wire transfer of immediately available funds to the
account identified by the Holder.
 
(c) Waivers. The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.
 
(c) Waiver and Amendment. Any provision of this Note may be amended, waived or
modified only by an instrument in writing signed by the party against which
enforcement of the same is sought.
 
 
-2-

 
 
 
(d) Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing sent by mail, facsimile with printed confirmation,
nationally recognized overnight carrier or personal delivery and shall be
effective upon actual receipt of such notice, to the following addresses until
notice is received that any such address or contact information has been
changed:
 
To the Company:
 
Exactus, Inc.
80 NE 4th Avenue
Suite 28
Delray Beach, Florida 33484
 
[ ]
 
To Holder:
 
 [ ]
(e) Expenses; Attorneys’ Fees. If action is instituted to enforce or collect
this Note, the Company promises to pay or reimburse all reasonable costs and
expenses, including, without limitation, reasonable attorneys’ fees and costs,
incurred by the Holder in connection with such action.
 
(f) Successors and Assigns. This Note may be assigned or transferred by the
Holder with the written consent of the Company. Subject to the preceding
sentence, the rights and obligations of the Company and the Holder of this Note
shall be binding upon and benefit the successors, permitted assigns, heirs,
administrators and permitted transferees of the parties.
 
(g) No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Holder, any right, option, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, option, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, option, remedy, power or privilege. The rights, options, remedies, powers
and privileges herein provided are cumulative and not exclusive of any rights,
options, remedies, powers and privileges provided by law.
 
 
-3-

 
 
 
(h) Governing Law; Jurisdiction. THE PARTIES HEREBY AGREE THAT THIS NOTE IS MADE
AND ENTERED INTO IN THE STATE OF NEW YORK AND FURTHER AGREE THAT ALL ACTS
REQUIRED BY THIS NOTE AND ALL PERFORMANCE HEREUNDER ARE INTENDED TO OCCUR IN THE
STATE OF NEW YORK. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICTS OF LAWS. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE PERSONAL AND SUBJECT MATTER JURISDICTION OF THE STATE OR FEDERAL
COURTS OF THE STATE OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS NOTE. EACH PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW, (A) ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE
TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT;
AND (B) ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM. FINAL JUDGMENT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON EACH PARTY DULY SERVED
WITH PROCESS THEREIN AND MAY BE ENFORCED IN THE COURTS OF THE JURISDICTION OF
WHICH EITHER PARTY OR ANY OF THEIR PROPERTY IS SUBJECT, BY A SUIT UPON SUCH
JUDGMENT. THE PARTIES HEREBY WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY.
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date first above written by its duly authorized officer.
 
 
 
EXACTUS, INC.
 
By:                                                                            
Name: Kenneth Puzder
Title: Chief Financial Officer
 
 

 
 

 
 
-4-
